--------------------------------------------------------------------------------

Exhibit 10.19
 
JOINT VENTURE FRAMEWORK AGREEMENT


This Joint Venture Framework Agreement (“Agreement”) is entered into on this
20th day of November, 2013 by and between Photronics, Inc., a corporation
organized under the laws of the state of Connecticut, U.S.A. with its principal
place of business at 15 Secor Road, Brookfield, Connecticut, U.S.A.
(“Photronics”) and Dai Nippon Printing Co., Ltd., a corporation organized under
the laws of Japan with its principal place of business at 1-1, Ichigaya Kagacho
1-chome, Shinjuku-ku, Tokyo, Japan (“DNP”). (Photronics and DNP are hereinafter
individually a “Party” and collectively the “Parties”.)



1. Objective




1.1 The objectives of this Agreement are to set forth the agreements between the
Parties to effect (a) the acquisition by Photronics Semiconductor Mask Corp., a
subsidiary of Photronics organized under the laws of Taiwan, the Republic of
China (hereinafter “ROC” or “Taiwan”) with its current principal place of
business at 1F, No. 2, Lising Road, Hsinchu City, Hsinchu Science Park, Taiwan
(“PSMC”) of DNP Photomask Technology Taiwan Co., Ltd., a subsidiary of DNP
organized under the laws of Taiwan with its principal place of business at No.6,
Lising 7th Rd., East District, Hsinchu City 30078 Hsinchu Science Park, Taiwan
(“DPTT”), by way of a statutory merger under the laws of Taiwan whereby PSMC
shall survive (the “Business Combination”); (b) the issue of shares of PSMC to
DNP as consideration for the Business Combination; and (c) the execution of the
Transaction Agreements (defined below).




1.2 For the purposes of this Agreement, the term “Transaction Agreements” shall
refer to the following documents (as each is defined herein):



(a)  this Agreement;


(b)  the Merger Agreement, the form of which is attached hereto as Exhibit 1-1;


(c)  the Joint Venture Operating Agreement, the form of which is attached hereto
as Exhibit 1-2;


(d)  the Outsourcing Agreement, the form of which is attached hereto as Exhibit
1-3;


(e)  the License Agreement between Photronics and PSMC, the form of which is
attached hereto as Exhibit 1-4; and
 
1

--------------------------------------------------------------------------------

(f)  the License Agreement between DNP and PSMC, the form of which is attached
hereto as Exhibit 1-5 (together with the License Agreement between Photronics
and PSMC hereinafter “License Agreement”).


The term “Joint Venture Agreements” shall refer to the agreements referred to in
items (a), (c), (d), (e) and (f) above in this Section.



1.3 The schedules and exhibits after duly executed shall form part of this
Agreement and shall have the same force and effect as if expressly set out in
the body of this Agreement, and any reference to this Agreement shall include
such schedules and exhibits.




1.4 References to “Affiliates” in this Agreement shall refer to, with respect to
any person, a person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
person, where “control” for the purposes of this definition (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and actions of a person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.




2. Business Combination in Taiwan



Subject to the applicable laws of the ROC and the restrictions thereunder, the
Parties shall use their reasonable efforts, acting in good faith, to carry out
each of the steps and tasks relating to the proposed Business Combination,
substantially within the respective contemplated timeframe, set forth in the
Project Timetable attached hereto as Exhibit 2 (the “Project Timetable”);
provided, however, the Parties acknowledge that the Project Timetable is subject
to revision and change from time to time and thus, the failure by a Party to
accomplish any step or task within the respective preferred timeframe described
in the Project Timetable shall not be deemed a material breach, noncompliance or
other default of this Agreement if the Party has been reasonably diligent in
carrying out such step or task. In the event of a material delay of the
preferred timeframe set out in the Project Timetable, the Parties will promptly
meet and discuss in good faith a revised preferred timeframe and amend the
Project Timetable in writing.



3. Cooperation and Support




3.1 The Parties shall use their reasonable best efforts to take or cause to be
taken all actions required to consummate the transactions contemplated hereby.
In addition, the Parties hereto shall file or supply, or cause to be filed or
supplied, all material applications, notifications and information required to
be filed or supplied by them pursuant to applicable laws in connection with the
transactions contemplated hereby. Each Party hereto shall use its reasonable
best efforts to obtain all waivers, consents and approvals from governmental
authorities and third parties required to be obtained by such Party for the

 
2

--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, other than any waivers,
consents and approvals where the failure to obtain such waiver, consent and/or
approval, either in any individual case or in the aggregate, would not have a
material adverse effect on the transactions contemplated hereby. Each Party
hereto shall cooperate in good faith with the other Party hereto in order to
achieve the timely consummation of the transactions contemplated hereby.



3.2 Notwithstanding the foregoing, the Parties understand that their
communications and activities under the Transactions Agreements are subject to
various applicable laws and regulations, including anti-trust and related
competition laws. Each of the Parties hereby agree to use its reasonable best
efforts to take or cause to be taken all actions required and to work with each
other to cause the transactions contemplated hereby to be in compliance with
such laws and regulations.






4. Execution of Transaction Agreements and Regulatory Approval Procedures




4.1 Each of the Parties shall execute the Joint Venture Agreements concurrently
with their execution of this Agreement. The Joint Venture Agreements (except for
this Agreement) will have an effective date as of the closing of the Business
Combination.




4.2 It is understood that Photronics holds approximately * (“Restructuring
Transaction”) in accordance with the Project Timetable subject to the proviso of
Section 2 hereof. Photronics and DNP agree that they shall respectively cause
PSMC and DPTT to sign the Merger Agreement promptly (but in no event later than
ten (10) calendar days) after PSMC has become *




4.3 Subject to the compliance of the Parties in regard to their respective
obligations under the Transaction Agreements and except as otherwise agreed by
the Parties in writing after the date hereof, the Parties agree that regulatory
approvals necessary to consummate the Business Combination are as set forth in
the Schedule I of the Merger Agreement.

 

5. Representations and Warranties and Further Covenants




5.1 Photronics hereby represents and warrants that each of the representations
and warranties set forth in Exhibit 5-1 are true and correct in all material
respects as of the date hereof, and as of the closing of the Business
Combination.

 
3

--------------------------------------------------------------------------------

5.2 DNP hereby represents and warrants that each of the representations and
warranties set forth in Exhibit 5-2 are true and correct in all material
respects as of the date hereof, and as of the closing of the Business
Combination.




5.3 Photronics and DNP further agree on the relevant net working capital of PSMC
and DPTT respectively as set forth in the NWC Proposal attached hereto as
Exhibit 5-3 (the “NWC Proposal”). Photronics and DNP hereby covenant to, and
shall cause PSMC or DPTT, as applicable, to implement and carry out their
respective obligations under the NWC Proposal. In the event that there is a need
to extract or inject cash by Photronics and/or DNP from PSMC and/or DPTT as the
case may be after the closing of the Business Combination according to the NWC
Proposal, Photronics and DNP shall make their best efforts to cooperate with
each other in good faith to carry out such cash extraction or injection.




5.4 Photronics hereby covenants that it will, and it will also cause PSMC to,
and DNP hereby covenants that it will, and it will also cause DPTT to,
consummate the terms and the respective obligations set forth in Section 1.9 of
the Merger Agreement on the transfer of DPTT employees to the surviving entity
resulting from the Business Combination.




5.5 During the period of time between signing this Agreement and the closing of
the Business Combination, DNP and DPTT will use * to the extent reasonably
possible under the circumstances. Furthermore, the Parties (DNP, Photronics
along with their subsidiaries PSMC and DPTT) agree to collaborate and apply best
effort to * by which the Parties can confirm * , DNP and DPTT *. In the event
that the *





6.
Standstill




6.1 Each of the Parties agree, and undertake to cause their Affiliates, not to
sell, pledge, hypothecate, assign, encumber, or otherwise directly or indirectly
transfer any of their shares in PSMC or DPTT to any person prior to the closing
of the Business Combination; for clarification, this standstill restriction does
not apply to any actions taken by Photronics and/or any of its Affiliate(s) to
carry out the Restructuring Transaction (including but not limited to the
release and re-creation of pledge over PSMC shares currently pledged as
described in Section 6.4 (i)).




6.2 The Parties agree, and undertake to cause their Affiliates, not to sell,
pledge, hypothecate, assign, encumber, or otherwise directly or indirectly
transfer any of their shares in, or any rights to any interest in the surviving
entity resulting from the Business Combination, except as otherwise agreed in
the Joint Venture Operating Agreement.

 
4

--------------------------------------------------------------------------------

6.3 Photronics undertakes to cause PSMC, and DNP undertakes to cause DPTT,
commencing with the date first above written and ending as of the date of the
closing of the Business Combination:




(a) to conduct the business in substantially the same manner as heretofore
conducted and only in the ordinary course of business, to use its reasonable
best efforts to preserve its business organization, and to maintain the existing
relations with customers, creditors, business partners and others having
business dealings with PSMC and DPTT, respectively;




(b) not to pass any resolution for its winding up, bankruptcy, re-organization
or dissolution or liquidation or apply for the appointment of a receiver,
manager or judicial manager or like officer; and




(c) not to take any of the following actions without the prior written consent
of the other Party except for DPTT’s Permitted Capital Increase (as defined in
the Merger Agreement), Restructuring Transaction and PSMC’s Permitted Capital
Reduction (as defined in the Merger Agreement):




(i) unless otherwise permitted under Article 1.7 of the Merger Agreement, amend
its articles of incorporation or make any material change in any policy on
corporate governance, internal control, accounting or the like;




(ii) issue, sell, transfer, dispose of or create encumbrances over any shares,
securities, or options;




(iii) make a capital increase/reduction or split or combine any of its capital
stock or securities;




(iv) redeem, purchase or otherwise acquire directly or indirectly any of its
capital stock or securities;




(v) enter into any business outside the existing scope of business, change the
scope of the existing business or cease carrying on business;




(vi) sell or otherwise dispose of all or substantially all of its assets to any
third party or contract to do so;




(vii) change its auditors;




(viii) change its financial year end or tax accounting year end;




(ix) except in the ordinary course of its business, and except for the
acquisition/lease (an related lease liability) of the * and * from Photronics or
one of Photronics’

 
5

--------------------------------------------------------------------------------

Affiliates, acquire assets from third parties in excess of * in the aggregate;



(x) create or establish any subsidiary, acquire any interest in any other person
or entity or enter into any joint venture, business alliance or partnership;




(xi) except in the ordinary course of its business, make any borrowings, incur
any indebtedness or enter into any financial commitments, guarantees or
provision of any kind of security;




(xii) enter into any M&A transaction (such as merger, spin-off, business
transfer/assumption and share exchange) other than the Business Combination
contemplated under the Merger Agreement; or




(xiii) make any distribution to its shareholder(s), employees and/or
directors/supervisors.




6.4 Notwithstanding anything to the contrary set forth herein or in the Section
7.2.1 of the Joint Venture Operating Agreement, the Parties agree that (i)
Photronics’ or its Affiliate(s)’ *



7.
Effectiveness of this Agreement




7.1 This Agreement constitutes binding obligations of each of the Parties and
shall take effect as of the date hereof until it has been terminated in
accordance with this Section 7.




7.2 This Agreement shall terminate upon the earliest occurrence of one of the
following events:



(a)  the written consent of the Parties;


(b)  by written notice delivered by the non-defaulting Party to the Party in
default, in the event of any material breach, noncompliance or other default of
any provision of this Agreement or any other Transaction Agreement, which, if
capable of cure, is not cured within thirty (30) calendar days after receipt by
 
6

--------------------------------------------------------------------------------

such defaulting Party of a written notice, which shall specify such default,
from the non-defaulting Party;


(c) by written notice from either Party to the other Party hereto, in the event
that (i) the Closing (as defined under the Merger Agreement) does not occur on
or prior to * (or such later date agreed by the Parties in writing) or (ii) any
of the regulatory approvals necessary to consummate the Business Combination set
forth in the Schedule I of the Merger Agreement has been disapproved by the
relevant competent authority by a final decision that is unable to be changed by
re-application or supplemental filing; or (iii) the * and notice is given under
Section 5.5 hereof to terminate; and


(d) upon any termination of the Merger Agreement.



8. Dispute Resolution




8.1 The Parties hereby agree that any and all claims, disputes or controversies
of whatever nature, arising out of, in connection with, or in relation to the
interpretation, performance, enforcement, breach, termination or validity of
this Agreement and/or any other Transaction Agreement (except for the License
Agreement for the purpose of this Section 8), shall be first *.




8.2 If, within thirty (30) days (or such shorter time if emergency or exigent
circumstances exist) of first *, the Parties are unable to reach a mutually
agreed resolution, then the Parties hereby agree that such claims, disputes or
controversies shall be resolved by a binding arbitration, to be held in Taipei
at the ROC Arbitration Association (the “Association”), under the ROC
Arbitration Law and the Arbitration Rules of the ROC Arbitration Association.
Each Party shall bear its own expenses incurred in connection with arbitration
and the fees and expenses of the arbitrator shall be shared equally by the
Parties involved in the dispute and advanced by them from time to time as
required. The arbitrator shall render its final award within six (6) months,
subject to extension by the arbitrator upon substantial justification shown of
extraordinary circumstances, following conclusion of the hearing and any
required post-hearing briefing or other proceedings ordered by the arbitrator.
Any discovery in connection with such arbitration hereunder shall be limited to
information directly relevant to the controversy or claim in arbitration. The
arbitrator will state the factual and legal basis for the award. To the extent
not amended or overturned by appeal to a court of competent jurisdiction
pursuant to the Arbitration Law of Taiwan, the decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. The Parties agree that the arbitration proceedings and decisions
shall be kept confidential and that any information or documents, including any
pleadings or submissions exchanged or produced in such arbitration (including,
but not limited to briefs, or other documents submitted

 
7

--------------------------------------------------------------------------------

or exchanged, any testimony or other oral submissions, and any awards) shall not
be disclosed beyond the arbitrator, the Association, the Parties, their counsel
and any person necessary to conduct the arbitration, except as may be required
in recognition and enforcement proceedings or otherwise permitted under Section
9.1. The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any action brought for enforcement of such arbitration clause or any
award resulting from arbitration pursuant to this Section 8 or any defense of
inconvenient forum for the maintenance of any such action. Each of the Parties
hereto agrees that an arbitration award in any such action may be enforced in
other jurisdictions by suit on the arbitration award or in any other manner
provided by applicable law. The Parties agree that the arbitration proceeding
described in this Section 8 is the sole and exclusive manner in which the
Parties may resolve disputes arising out of or in connection with this
Agreement; provided that the Parties expressly agree that nothing in this
Agreement shall prevent the Parties from applying to a court having jurisdiction
over any of the Parties to this Agreement for the limited purpose of obtaining
temporary and provisional or injunctive relief necessary solely to preserve the
status quo or otherwise to prevent irreparable harm to a Party pending the
outcome of arbitration. The Parties agree that all arbitration proceeding
described in this Section 8 shall be conducted in English with English speaking
lawyer(s) and arbitrator(s), and that the number of arbitrator(s) required at
such proceeding shall be: (a) one (1) arbitrator in the event that the disputed
amount is less than * , or (b) three (3) arbitrators in the event that the
disputed amount is equal to or greater than * .



9. Confidentiality



9.1
Each Party shall not disclose, divulge, provide, publish or provide access to
third parties, and will use reasonable efforts to cause its respective
Affiliates, officers, directors, members, employees, agents, representatives and
advisors (collectively, such party’s “Covered Persons”) not to disclose,
divulge, provide, publish or provide access to third parties, unless and solely
to the extent (i) compelled to disclose by judicial or administrative process or
by other requirements of law or the applicable rules of any national securities
exchange or (ii) necessary to enforce claims in a judicial or administrative
proceeding, (a) the existence and content of the Transaction Agreements and any
information arising from or in connection with the Transaction Agreements and/or
the transactions contemplated hereby and (b) all documents and information
concerning the Transaction Agreements and the transactions contemplated hereby
or furnished by one Party and its Covered Persons (the “Disclosing Party”), to
any other Party and its Covered Persons (the “Receiving Party”), except to the
extent that such information can be shown by written evidence to have been (A)
previously known on a non-confidential basis by the Receiving Party, (B)
publicly available through no fault of the Receiving Party, (C) rightfully
received from a third party without a duty of

 
8

--------------------------------------------------------------------------------

confidentiality, (D) disclosed by the Disclosing Party of such information to a
third party without a duty of confidentiality on such third party, (E)
independently developed by the Receiving Party prior to or without reference to
any such documents or information, or (F) disclosed with the prior approval of
the Disclosing Party of such documents or information. If this Agreement is
terminated for any reason, the confidentiality obligations required by this
Section 9 shall survive and be maintained as set forth below, and the Receiving
Party shall return to the Disclosing Party, all documents and other materials,
and all copies thereof, obtained by the Receiving Party from the Disclosing
Party in connection herewith that are subject to this Section 9. The Receiving
Party shall use any information obtained herewith that are subject to this
Section 9 only in relation to the performance of its obligations under the
Transaction Agreements and/or the transactions contemplated hereby. The
confidentiality obligations required by this Section 9 shall not apply to
disclosures permitted pursuant to Section 9.2 hereof, and all confidentiality
obligations required by this Section 9 shall be terminated upon *.



9.2 Except as agreed by the Parties, each of the Parties agrees that it shall
not, directly or indirectly, make or cause any public announcement in respect of
the Transaction Agreements or the transactions contemplated hereby without the
prior written consent of the other Party, and the Parties agree that they shall
undertake not to, and to cause either PSMC or DPTT, as applicable, not to,
directly or indirectly, make or cause to be made any such public announcement
without the prior written consent of the applicable other Party. Notwithstanding
the foregoing, each Party shall be permitted to issue any public announcements
or press releases solely to the extent as required by law or the applicable
rules of any national securities exchange, provided that a draft of any such
public announcement or press release be first provided by the Party who issues
such public disclosure to the other Party no later than five (5) Business Days
(defined in the Joint Venture Operating Agreement) prior to such required public
disclosure; provided further that, in case that reports on Form 8-K need to be
filed according to the Securities Exchange Act of 1934 of the United States,
such draft shall be provided to the other Party no later than three (3) Business
Days.




10. Expenses



Each Party shall pay its own fees and expenses incurred with respect to the
preparation and negotiation of the Transaction Agreements.



11. Governing Law



THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE INTERNAL LAWS OF TAIWAN WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS RULES THEREOF.
 
9

--------------------------------------------------------------------------------

12. Indemnification




12.1 Each of the Parties hereby agrees to indemnify the other Party that is not
in default under this Agreement and/or any other Transaction Agreement and its
Affiliates, directors, supervisors, officers, employees, agents, and successors
(collectively the “Non-Breaching Party”) against, and agrees to hold the
Non-Breaching Party harmless from, any and all claim, cost, damage, loss,
liability and expense (including without limitation reasonable attorneys’ fees
and expenses in connection with any action, suit or proceeding) of any nature
whatsoever suffered or incurred by the Non-Breaching Party resulting from or in
connection with a breach of this Agreement and/or any other Transaction
Agreement by such Party (each, a “Loss”).




12.2 Procedures for Indemnification.



(a)  The party seeking indemnification under Section 12 hereof (the “Indemnified
Party”) agrees to give prompt notice to the Party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any suit, action or proceeding in respect of which indemnity may
be sought hereunder; provided that the failure to notify the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations hereunder, except to
the extent such failure shall have materially and adversely prejudiced the
Indemnifying Party. The Indemnifying Party shall not be liable under this
Section 12.2 for any settlement of Third Party Claims (as defined below)
effected without its consent and in violation of Section 12.2(b) hereof.


(b)  The Indemnifying Party shall be entitled to participate in the defense of
any claim asserted by any third party and arising from the breach of obligations
under this Agreement and/or any other Transaction Agreement (“Third Party
Claim”) and, subject to the limitations set forth in this Section 12.2, shall be
entitled to control and appoint lead counsel for such defense, in each case at
its expense, provided that prior to assuming control of such defense, the
Indemnifying Party must acknowledge that it would have an indemnity obligations
for Loss resulting from such Third Party Claims as provided under this Section
12.2. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled or obligated to assume or maintain control of the defense of any Third
Party Claim nor pay the fees and expense of counsel retained by the Indemnified
Party if (i) the Third Party Claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation against the
Indemnified Party and/or willful misconduct or gross negligence of the
Indemnified Party, or (ii) the Third Party Claim seeks an injunction or
equitable relief against the Indemnified Party.


(c)  If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of Section 12.2(b), the
Indemnifying Party shall obtain the prior written consent of
 
10

--------------------------------------------------------------------------------

the Indemnified Party (which shall not be unreasonably withheld or delayed)
before entering into any settlement of such Third Party Claim.


(d)  The Indemnified Party shall be entitled to participate in the defense of
any Third Party Claim and to employ one law firm as separate counsel of its
choice for such purpose. The reasonable fees and expenses of such separate
counsel shall be borne by the Indemnified Party, provided that the Indemnifying
Party shall not pay the reasonable fees and expenses of such separate counsel,
(i) incurred by the Indemnified Party prior to the date the Indemnifying Party
assumes control of the defense of the Third Party Claim and the Indemnifying
Party is not otherwise required to assume control of the defense of such Third
Party Claim, or (ii) if representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would create a conflict of interest.


(e)  The Indemnified Party shall take all reasonable steps to avoid or mitigate
its Losses upon and after becoming aware of any event or condition which would
reasonably be expected to give rise to any Losses that are indemnifiable under
this Agreement and/or any other Transaction Agreement, including taking all
reasonable steps to enforce any claim for indemnification for such Losses under
any contract with any third party (including any insurance coverage) that may
cover any portion of such Losses.



12.3 Limitations on Indemnification.




(a) No claim pursuant to this Section 12 may be asserted after the expiration of
twelve (12) months from the date of the closing of the Business Combination or
March 31, 2015, whichever is later, except with respect to any claims for
indemnification with respect to the representations and warranties contained in
following Sections:

- as for Exhibit 5-1
A.I. * ;
B.I. * ;
B.III * ;
B.IV * ; and
B.VII * ;
- as for Exhibit 5-2
A.I. * ;
B.I. * ;
B.III * ;
B.IV * ; and
B.VII * ;
(collectively, the “Fundamental Representations”), each of which shall survive
for a period of four (4) years after the date of the closing of the Business
Combination or March 31, 2015, whichever is later.


(b)  No indemnity or reimbursement for Losses asserted under this Section 12
shall be required of the Indemnifying Party (i) for any individual Loss (or
 
11

--------------------------------------------------------------------------------

group of related Losses) that is less than * (or its equivalent in other
currency, the “Individual Basket”) (provided, that for the avoidance of doubt,
any such Loss shall not be applied towards the Basket), (ii) unless and until
the aggregate amount of Losses suffered by the Indemnified Party exceeds * (or
its equivalent in other currency, the “Basket”), at which point, the
Indemnifying Party shall be liable only for such Losses in excess of * , subject
to the other limitations set forth herein, and (iii) to the extent the aggregate
amount of all such Losses suffered by the Indemnified Party and indemnified by
the Indemnifying Party in excess of * (or its equivalent in other currency, the
“Cap”); provided that the Individual Basket, the Basket and the Cap shall not be
applicable to any Losses asserted in respect of fraud, willful misconduct or
gross negligence of the Indemnifying Party or its Affiliates, directors,
supervisors, officers, employees, agents, and successors; provided further that
the Cap shall not be applicable to any Losses asserted resulting from or in
connection with a breach of the Fundamental Representations.


(c)  For the avoidance of doubt, (i) each indemnification obligation set forth
in this Section 12 shall be calculated on an after-tax basis; and (ii) all
Losses shall be decreased by any recoveries from third parties and any tax
benefits relating to such Losses.


(d)  In no event shall either Party or any of its Affiliates, officers,
directors, supervisors, employees, agents or assigns be liable for any
consequential, incidental, punitive, special, exemplary or other indirect
damages, including, by way of example and not limitation, loss of business,
profits, use, data, or other economic advantage.



(e) Notwithstanding the foregoing, Sections 12.3(a) and 12.3(b) shall not apply
to any breach or default of the obligations set forth in the Joint Venture
Operating Agreement, the Outsourcing Agreement and the License Agreement.



12.4
Sole and Exclusive Remedy.



Without prejudice to other remedy otherwise and expressly provided in other
Transaction Agreements which are intended to operate from and after the closing
of the Business Combination (including, without limitation, *), this Section 12
shall be the sole and exclusive remedy of the Parties for any breach of the
representations, warranties, covenants or agreements contained in this Agreement
and the Merger Agreement.



13. Notices




13.1 All notices, requests, demands, waivers and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or

 
12

--------------------------------------------------------------------------------

overnight mail or delivery, or (d) sent by fax with electronic confirmation of
delivery, as follows:


-
if to Photronics,



Photronics, Inc.
15 Secor Road
Brookfield, CT 06804
Telephone: +1- 203-775-9000
Fax: *
Attention: General Counsel


with a copy to:


LCS & Partners
5th floor, Sec. 5, No. 8, Sinyi Road
Taipei, Taiwan, Republic of China
Telephone: +886 2 2729 8000
Fax: *
Attention: *.


-
if to DNP,



Dai Nippon Printing Co., Ltd.
1-1, Ichigaya Kagacho 1-chome, Shinjuku-ku, Tokyo, Japan
Telephone: *
Fax: *
Attention: *
 
with a copy to:
*
*
*
*
Fax: *
 
or, in each case, at such other addresses as may be specified in writing to the
other Party hereto.



13.2 All such notices, requests, demands, waivers and other communications shall
be deemed to have been received (a) if by personal delivery on the day after
such delivery, (b) if by certified or registered mail, on the fifth business day
after the mailing thereof, (c) if by next-day or overnight mail or delivery, on
the day delivered or (d) if by fax, on the next day following the day on which
such transmission was sent, provided that a copy is also sent by personal
delivery, overnight courier or certified or registered mail.

 
13

--------------------------------------------------------------------------------

14. Amendments and Waivers



No amendment, modification or discharge of this Agreement, and no waiver
hereunder, shall be valid or binding unless set forth in writing and duly
executed by or on behalf of Photronics and DNP. Any such waiver shall constitute
a waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the Party granting such waiver in any other
respect or at any other time. Neither the waiver by any of the Parties hereto of
a breach of or a default under any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder. The rights and remedies herein
provided are cumulative and none is exclusive of any other, or of any rights or
remedies that any Party may otherwise have pursuant to applicable laws.



15. Assignment



In no event may any rights or obligations under this Agreement be assigned by
either Party to another person without obtaining prior written approval from the
other Party.


16.
Severability



If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement, and the
balance of the Agreement shall be interpreted as if such provision were so
excluded, and shall be enforceable in accordance with its terms.


17.
Survival



Unless otherwise indicated by context, Sections 7 to 9 and 11 to 18 and such
other sections as are intended by their nature or by their terms to survive any
expiration or termination shall survive the expiration or termination of this
Agreement.


18.
Miscellaneous



This Agreement shall supersede any previous agreement and understanding between
the Parties and all their respective Affiliates with regard to the same subject.
Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the Parties hereto. This Agreement may be signed in
counterparts.
 
14

--------------------------------------------------------------------------------

- Remainder of Page Intentionally Left Blank –


 
15

--------------------------------------------------------------------------------

For and on behalf of


Photronics, Inc.




By:
 
Name:
   
Title:
   









For and on behalf of


Dai Nippon Printing Co., Ltd.




By:
 
Name:
   
Title:
   



Framework Agreement Signature Page
 
16

--------------------------------------------------------------------------------

- Exhibit 1-1 -


*


 
17

--------------------------------------------------------------------------------

*
- Exhibit 1-2 –


*


 
18

--------------------------------------------------------------------------------

- Exhibit 1-3 –


*


 
19

--------------------------------------------------------------------------------

- Exhibit 1-4 -


*


 
20

--------------------------------------------------------------------------------

- Exhibit 1-5 -


*


 
21

--------------------------------------------------------------------------------



- Exhibit 2 -


*


 
22

--------------------------------------------------------------------------------

-Exhibit 5-1 -


*


 
23

--------------------------------------------------------------------------------

-Exhibit 5-2 –


*


 
24

--------------------------------------------------------------------------------

- Exhibit 5-3 –


*


 
25

--------------------------------------------------------------------------------

Exhibit A. *
*
 
26


--------------------------------------------------------------------------------